DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 16-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2016/0305205).
Regarding claims 1 and 11, Li discloses (Figs. 1-3) a method (and apparatus for: claim 11) of analyzing a fluid (see pars. [0007]-[0008] and fluid flow: [0039]), the method comprising:
determining a characteristic of the fluid (flow: [0039]) with an apparatus (as shown in Figs. 1-2), the apparatus comprising:
(1) an inlet 28 [0031] to receive the fluid from the fluid conduit [0031];
(2) a core holder 30 [0031] to encompass a surrogate core 35 [0031], the core holder being coupled to the inlet 28 such that the fluid is pumped from the inlet 28 through the surrogate core 35 encompassed in the core holder (as shown in Fig. 2; [0031]-[0032]);
(3) one or more pressure transducers for determining a pressure of the fluid [0031]/[0039]; and
(4) a temperature control device 27/30 [0031] that controls the temperature of the surrogate core 35 [0031];
wherein the characteristic of the fluid is determined based on information from the one or more pressure transducers (see pars. [0031]-[0032] and [0039]) while the temperature of the surrogate core is controlled by the temperature control device [0031].
Li does not disclose that the apparatus is portable.
However, the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results – see MPEP 2144.04(V)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s method/device so that the apparatus is portable.
Regarding claims 2, 16, and 17, Li discloses (Figs. 1-3) the temperature control device comprises a cooling jacket/water jacket/chiller 30 [0031].

Regarding claims 3 and 18, Li discloses (Figs. 1-3) at least a portion of the portable apparatus is insulated (i.e. the body 32 inherently has some insulative property).

Regarding claim 4, Li is applied as above, but does not disclose the temperature of the surrogate core is controlled to be from about 70° F to about 140° F.
However, Li does disclose that the temperature is a results-effective variable that can be optimized to improve the simulation (pars. [0004], [0031]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s method/device so that the temperature of the surrogate core is controlled to be from about 70° F to about 140° F.  See MPEP 2144.05(II).

Regarding claim 7, Li discloses (Figs. 1-3) the characteristic of the fluid is an injectivity of the fluid (i.e. the rate of flow of the fluid over the pressure differential: [0031]/[0039]), and the fluid is altered to improve a correlation between the injectivity of the fluid and a target injectivity value or range of values (i.e. the target pressure: [0031] for stable measurement: [0033]).

Regarding claim 8, Li is applied as above, but does not disclose determining the characteristic of the fluid comprises pumping the fluid through the surrogate core in a range for a minimum of about 20 pore volumes and a maximum of about 1,000 pore volumes.
However, Li does disclose that porosity of the surrogate core is a results-effective variable that can be optimized to improve temperature and pressure measurement through the core (par. [0032]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s method/device so that determining the characteristic of the fluid comprises pumping the fluid through the surrogate core in a range for a minimum of about 20 pore volumes and a maximum of about 1,000 pore volumes.  See MPEP 2144.05(II).

Regarding claim 9, Li discloses (Figs. 1-3) controlling the pressure of the fluid through the surrogate core encompassed in the core holder with a pump (implicit) that is coupled to the inlet of the portable apparatus and a back pressure regulator (see pars. [0009] and [0038]) that is coupled to an outlet of the portable apparatus (as shown in Figs. 1-2).

Regarding claims 10 and 24, Li discloses (Figs. 1-3) the fluid comprises produced fluid from a wellbore (i.e. working fluid: [0032]).

Regarding claim 19, Li discloses (Figs. 1-3) a data acquisition system (DAS) [0039] is coupled to the one or more pressure transducers to receive the information from the one or more pressure transducers [0039] so that the pressure of the fluid can be determined [0039]; and a power supply provides power to the pump (implicit), the one or more pressure transducers, the temperature control device, the data acquisition system (DAS), or any combination thereof (implicit, a power source is necessary for these components to function).

Regarding claim 22, Li discloses (Figs. 1-3) a pump is coupled to the inlet of the portable apparatus (implicit) and pumps the fluid from the inlet 28 through the surrogate core 35 encompassed in the core holder 30 (see pars. [0031]/[0039]).

Regarding claim 23, Li discloses (Figs. 1-3) a back pressure regulator (see pars. [0009] and [0038]) is coupled to an outlet of the portable apparatus (as shown in Figs. 1-2) and controls the pressure of the fluid through the surrogate core 35 encompassed in the core holder 30 (see pars. [0009] and [0038]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2016/0305205) in view of Larter et al. (U.S. Pub. 2014/0208826).

Regarding claims 5 and 20, Li is applied as above, but does not disclose determining a viscosity of the fluid using a capillary viscometer, the viscosity being determined based on information from the one or more pressure transducers.
Larter discloses determining a viscosity of the fluid using a capillary viscometer [0015], the viscosity being determined based on information from the one or more pressure transducers (see pars. [0113] and [0115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s method/device to include determining a viscosity of the fluid using a capillary viscometer, the viscosity being determined based on information from the one or more pressure transducers, as taught by Larter.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2016/0305205) in view of Henry et al. (U.S. Patent 6,305,944).

Regarding claims 6 and 21, Li is applied as above, but does not disclose measuring an amount of oxygen dissolved in the fluid using an oxygen probe.
Henry discloses measuring an amount of oxygen dissolved in the fluid using an oxygen probe (col. 12, lines 3-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s method/device to include measuring an amount of oxygen dissolved in the fluid using an oxygen probe, as taught by Henry.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852